COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                                 No. 08-21-00123-CR
  IN RE: BILAL MUHAMMAD,                          §
                                                           AN ORIGINAL PROCEEDING
                  Relator.                        §
                                                                  IN MANDAMUS
                                                  §

                                                  §

                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Peter S. Peca, Judge of the 168th District Court of El Paso County, Texas and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 17TH DAY OF AUGUST, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.